DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slade et al. (US 2020/0338941).

Regarding claim 1, Slade discloses:
A communication interface for facilitating communications between a vehicle and a trailer via one or more powerlines, the communication interface comprising: 
a housing having a first contact and a second contact that are each accessible from an exterior of the housing (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]); 
a first powerline that electrically couples the first contact and the second contact for conveying a first power signal between the vehicle and an electrical system (Slade: abstract; Fig 1; [0035]; [0040]; cable carrying electricity and having an SAE J-560 7-wire trailer power connector on each end; [0004]); 
a device connector having a set of ports for connection to one or more devices of the trailer (Slade: Fig 1; cable assembly 112 connected to trailer components 115; [0040]-[0044]); and 
a powerline communication controller having a first terminal coupled to the first powerline and a second terminal coupled to the device connector (Slade: Fig 1; control circuit 118 of adapter 109 connected to power cables and cable assembly 112; [0040]-[0047]; [0052]; [0237]-[0238]; PLC), the powerline communication controller configured to: 
receive, via the device connector, a first signal from a device of the one or more devices that indicates a condition regarding a defined region of the trailer (Slade: Fig 1; [0041]-[0047]; control circuit 118 receives communications signals from multiple components of the truck trailer using cables in cable assembly 112, such as operational status, for example of backup camera); 
generate, based on the first signal, a second signal representative of the condition (Slade: [0043]; after operating status ok, backup camera captures video imagery from behind the trailer); and 
introduce the second signal onto the first power signal (Slade: [0043]; captured video imagery sent to control circuit 118; Fig 1; 6; [0051]-[0054]; communication over power cable 603; PLC system).

Regarding claim 2, Slade discloses:
The communication interface of claim 1, 
wherein the housing includes a third contact and a fourth contact that are each accessible from the exterior of the housing (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]), the communication interface further comprising: 
a second powerline that electrically couples the third contact to the fourth contact for conveying a second power signal between the vehicle and the electrical system (Slade: Fig 1; [0035]; [0040]; cable carrying electricity and having an SAE J-560 7-wire trailer power connector on each end).

Regarding claim 3, Slade discloses:
The communication interface of claim 2, further comprising: 
a first receptacle that includes the first contact and the third contact, the first receptacle sized and shaped to receive a plug of a cable for coupling the electrical system to an electrical system of the vehicle (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]).

Regarding claim 4, Slade discloses:
The communication interface of claim 2, 
wherein the powerline communication controller is coupled to the second powerline (Slade: Fig 1; control circuit 118 of adapter 109 connected to power cables and cable assembly 112; [0040]-[0047]; [0052]; [0237]-[0238]; PLC) and the powerline communication controller is configured to: 
receive, via the third contact, a third signal on the second power signal, the third signal indicating an operation to be performed by a second device of the trailer (Slade: [0041]-[0047]; control circuit 118 sends/receives communications signals to/from multiple components of the truck trailer using cables in cable assembly 112; Fig 1; 6; 8-9; [0051]-[0054]; communication over power cable 603; PLC system); and 
transmit, based on the third signal, a fourth signal representative of the operation to the second device via the device connector (Slade: Fig 1; 6; 8-9; [0041]-[0047]; [0051]-[0054]).

Regarding claim 5, Slade discloses:
The communication interface of claim 4, wherein the powerline communication controller is configured to: 
demodulate the third signal to obtain information provided by the vehicle that indicates the operation to be performed (Slade: [0195]; [0239]).

Regarding claim 6, Slade discloses:
The communication interface of claim 2, wherein the powerline communication controller is coupled to the second powerline via the fourth contact (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]) and the powerline communication controller is configured to: 
receive, via the fourth contact, a third signal (Slade: [0041]-[0047]; control circuit 118 sends/receives communications signals to/from multiple components of the truck trailer using cables in cable assembly 112; Fig 1; 6; 8-9; [0051]-[0054]; communication over power cable 603; PLC system); 
process the third signal to determine that the vehicle performed a defined operation (Slade: Fig 4-5; [0041]-[0047]; [0051]-[0056]; confirm trailer component changed state); and 
communicate with a second device of the trailer via the device connector based on the defined operation (Slade: Fig 1; [0041]-[0047]; control circuit 118 receives communications signals from multiple components of the truck trailer using cables in cable assembly 112, such as operational status; [0051]-[0056]).

Regarding claim 8, Slade discloses:
The communication interface of claim 1, wherein the housing contains the powerline communication controller and the first powerline, the communication interface further comprising: 
a first receptacle provided on a first side of the housing, the first receptacle including the first contact (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]); and 
a second receptacle provided on a second side of the housing opposite to the first side, the second receptacle including the second contact (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]).

Regarding claim 9, Slade discloses:
The communication interface of claim 8, wherein the housing is a trailer connector sized and shaped for installation on a front of the trailer (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]).

Regarding claim 10, Slade discloses:
A system for facilitating powerline communications between a vehicle and a trailer, the system comprising: 
a set of sensors coupled to the trailer and configured to provide signals indicating conditions regarding a set of defined regions of the trailer (Slade: Fig 1-2; trailer sensors / components 115; [0036]-[0039]; [0045]-[0048]); 
a housing physically coupled to the trailer; a first set of contacts accessible from an exterior of the housing (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]); 
a second set of contacts accessible from the exterior of the housing (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]); 
a set of powerlines coupled between the first set of contacts and the second set of contacts (Slade: abstract; Fig 1; [0035]; [0040]; cable carrying electricity and having an SAE J-560 7-wire trailer power connector on each end; [0004]); and 
a powerline communication controller contained in the housing, the powerline communication controller electrically coupled to the set of powerlines, communicatively coupled to the set of sensors Slade: Fig 1; control circuit 118 of adapter 109 connected to power cables and cable assembly 112 and components 115; [0040]-[0047]; [0052]; [0237]-[0238]; PLC), and configured to: 
receive a first signal indicating a condition detected by a sensor of the set of sensors in a defined region (Slade: Fig 1; [0041]-[0047]; control circuit 118 receives communications signals from multiple components of the truck trailer using cables in cable assembly 112, such as operational status, for example of backup camera); 
generate, based on the first signal, a second signal representative of the condition detected (Slade: [0043]; after operating status ok, backup camera captures video imagery from behind the trailer); and 
introduce the second signal onto a first powerline signal in a first powerline of the set of powerlines (Slade: [0043]; captured video imagery sent to control circuit 118; Fig 1; 6; [0051]-[0054]; communication over power cable 603; PLC system).

Regarding claim 11, Slade discloses:
The system of claim 10, wherein the housing is a trailer connector installed on a front of the trailer, the first set of contacts are included in a first connector accessible on the front of the trailer, the second set of contacts are included in a second connector located on a side of the housing opposite to the first connector, and the second set of contacts are electrically coupled to an electrical system of the trailer (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]).

Regarding claim 12, Slade discloses:
The system of claim 10, wherein the first set of contacts are electrically coupled to a trailer connector installed on a front of the trailer, and the second set of contacts are electrically coupled to an electrical system of the trailer (Slade: Fig 1; trailer power connector 137 for connecting to cable having an SAE J-560 7-wire trailer power connector on each end; [0035]; [0040]; [0004]).

Regarding claim 13, Slade discloses:
The system of claim 10, wherein the powerline communication controller is configured to: 
receive a second power signal in a second powerline of the set of powerlines (Slade: Fig 1; [0035]; [0040]; cable carrying electricity and having an SAE J-560 7-wire trailer power connector on each end; [0004]); 
obtain a third signal from the second power signal (Slade: [0041]-[0047]; control circuit 118 sends/receives communications signals to/from multiple components of the truck trailer using cables in cable assembly 112; Fig 1; 6; 8-9; [0051]-[0054]; communication over power cable 603; PLC system); and 
determine, based on the third signal, that the vehicle performed a defined operation (Slade: Fig 4-5; [0041]-[0047]; [0051]-[0056]; confirm trailer component changed state), wherein the second signal is generated as a result of determining that the vehicle performed the defined operation (Slade: Fig 1; [0041]-[0047]; control circuit 118 receives communications signals from multiple components of the truck trailer using cables in cable assembly 112, such as operational status; [0051]-[0056]).

Regarding claim 14, Slade discloses:
The system of claim 13, wherein the powerline communication controller is configured to:
demodulate the third signal to obtain vehicle information provided from the vehicle that indicates the defined operation performed (Slade: [0195]; [0239]).

Regarding claim 15, Slade discloses:
The system of claim 10, wherein the set of sensors includes a proximity sensor positioned to detect an object in a first defined region of the set of defined regions of the trailer, the first signal indicates proximity of the object in the first defined region, and the second signal is generated as a result of the proximity of the object exceeding a defined proximity threshold (Slade: Fig 1-2; proximity sensors 239; [0037]; [0041]-[0047]; [0051]-[0054]).

Regarding claim 17, Slade discloses:
The system of claim 10, further comprising: 
a set of devices coupled to the trailer and configured to perform operations involving the trailer (Slade: Fig 1-2; trailer sensors / components 115; [0036]-[0039]; [0045]-[0048]), the powerline communication controller configured to: 
receive a second power signal in a second powerline of the set of powerlines (Slade: Fig 1; [0035]; [0040]; cable carrying electricity and having an SAE J-560 7-wire trailer power connector on each end); 
obtain a third signal from the second power signal (Slade: [0041]-[0047]; control circuit 118 sends/receives communications signals to/from multiple components of the truck trailer using cables in cable assembly 112; Fig 1; 6; 8-9; [0051]-[0054]; communication over power cable 603; PLC system); and 
transmit a fourth signal to a device of the set of devices based on the third signal, the fourth signal specifying an operation to be performed by the device (Slade: Fig 1; 6; 8-9; [0041]-[0047]; [0051]-[0054]).

Regarding claim 18, Slade discloses:
The system of claim 10, wherein the system includes a device interface coupled to a serial communication bus, wherein the powerline communication controller receives the first signal via the serial communication bus according to a serial communication protocol (Slade: [0116]-[0119]; [0159]-[0162]; [0170]-[0182]).

Regarding claim 19, Slade discloses:
A method, comprising: 
receiving a first power signal via a first terminal coupled to a first powerline and a second power signal via a second terminal coupled to a second powerline, the first powerline and the second powerline electrically coupling a first electrical system of a vehicle of a vehicle trailer assembly and a second electrical system of a trailer of the vehicle trailer assembly (Slade: abstract; Fig 1; [0035]; [0040]; cable carrying electricity and having an SAE J-560 7-wire trailer power connector on each end; [0004]); 
receiving, via a first port of a device interface, a first signal indicating a condition detected by a sensor positioned on the trailer (Slade: Fig 1; [0041]-[0047]; control circuit 118 receives communications signals from multiple components of the truck trailer using cables in cable assembly 112, such as operational status, for example of backup camera); 
generating, based on the first signal, a second signal representative of the condition detected (Slade: [0043]; after operating status ok, backup camera captures video imagery from behind the trailer); 
introducing the second signal onto the first power signal via the first terminal (Slade: [0043]; captured video imagery sent to control circuit 118; Fig 1; 6; [0051]-[0054]; communication over power cable 603; PLC system); 
receiving a third signal on the second power signal via the second terminal, the third signal indicating an operation to be performed by a first device positioned on the trailer (Slade: [0041]-[0047]; control circuit 118 sends/receives communications signals to/from multiple components of the truck trailer using cables in cable assembly 112; Fig 1; 6; 8-9; [0051]-[0054]; communication over power cable 603; PLC system); and 
transmitting, based on the third signal, a fourth signal representative of the operation to the first device via a second port of the device interface (Slade: Fig 1; 6; 8-9; [0041]-[0047]; [0051]-[0054]; [0004]).

Regarding claim 20, Slade discloses:
The method of claim 19, comprising: 
receiving, via the second terminal, a fifth signal on the second power signal via the second terminal (Slade: [0041]-[0047]; control circuit 118 sends/receives communications signals to/from multiple components of the truck trailer using cables in cable assembly 112; Fig 1; 6; 8-9; [0051]-[0054]; communication over power cable 603; PLC system); 
determining, based on the fifth signal, that the vehicle performed an operation defined in memory (Slade: Fig 4-5; [0041]-[0047]; [0051]-[0056]; confirm trailer component changed state); and 
transmitting, based on the operation defined in memory, a communication specifying an operation to be performed by a second device of the trailer via the device interface (Slade: Fig 1; [0041]-[0047]; control circuit 118 receives communications signals from multiple components of the truck trailer using cables in cable assembly 112, such as operational status; [0051]-[0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade et al. (US 2020/0338941) in view of Kasper et al. (US 2019/0084534).

Regarding claim 7, 
Slade teaches:
The communication interface of claim 1, wherein the powerline communication controller is configured to: 
encode information provided in the first signal (Slade: [0040]-[0047]; [0052]; [0237]-[0238]; [0243]; [0245]), wherein the second signal is modulated on the first powerline to convey the information encoded (Slade: [0003]; [0052]; [0181]-[0195]; [0239]-[0240]; [0247]).

Slade fails to teach:
according to a compression algorithm;

Kasper teaches:
according to a compression algorithm (Kasper: [0083]);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kasper with Slade.  Compressing imagery, as in Kasper, would benefit the Slade teachings by reducing bandwidth consumption.  Additionally, this is the application of a known technique, compressing imagery, to a known device ready for improvement, the Slade device, to yield predictable results.

Regarding claim 16, 
Slade teaches:
The system of claim 10, wherein the set of sensors includes a camera positioned to capture images of a first defined region of the set of defined regions (Slade: abstract; [0036]; [0038]; [0043]; [0045]; [0054]; [0064]), the first signal includes one or more images captured of the first defined region, and the second signal is a image signal corresponding to the one or more images captured (Slade: [0043]; backup / side camera video imagery).

Slade fails to teach:
compressed;

Kasper teaches:
compressed (Kasper: [0083]);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kasper with Slade.  Compressing imagery, as in Kasper, would benefit the Slade teachings by reducing bandwidth consumption.  Additionally, this is the application of a known technique, compressing imagery, to a known device ready for improvement, the Slade device, to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488